Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the listing of claims filed on June 18, 2020. Claims 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,283,678. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are substantially similar in their claimed approach to providing adaptive virtual services. The table below illustrates these similarities by comparing an independent claim of the present application against an independent claim from the patent.
Present Application
Claim 1
Patent 11,283,678
Claim 1
A system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: receiving, from a user computing device, a device configuration for a platform- device type; 
A system comprising: at least one processor; and
memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: receiving, from a user computing device, a device configuration for a platform-device type;
evaluating the received device configuration based on the platform-device type to determine whether the device configuration is valid; 
evaluating the received device configuration based on the platform-device type to determine whether the device configuration is valid; 
and based on determining that the device configuration is valid, initializing a platform device associated with the platform-device type based at least in part on the received device configuration.
and based on determining that the device configuration is valid, initializing a platform device associated with the platform-device type based at least in part on the received device configuration, wherein initializing the platform device comprises: evaluating at least one specification of the platform device using a set of expected specifications to determine whether the at least one specification is valid; based on determining the at least one specification is not valid, reconfiguring the platform device; installing, to the platform device, a virtual-network function specified by the device configuration; providing, to the platform device, an indication to generate a network connection for the virtual-network function; and installing, to the platform device, a management agent.


While both sets of claims receive platform-type specific device configuration, validate the configuration and initialize a platform device based on the configuration, the patented claims provide much greater details including what happens when there is no validity, installing a VNF to the platform device, and installing a management agent. That is, the patented claim details each and every limitation of the present application’s, and provides additional details. Those additional details however can be found in the present application’s dependent claim 2. The details of claim 2 provides clarity as to what occurs when the specification is not valid and how additional steps occur during reconfiguration including installing a VNF and a management agent. As such it would have been obvious to one skilled in the art, before the effective filing date, to have incorporated the details of claim 2 into claim 1 to clarify what happens when there is no validity. 
Claims 2-20 of the pending application are similarly rejected for being substantially similar to patented claims 2-12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chunduru Venkata et al (US PGPub No: 2020/0186427) in view of Thom et al (US PGPub No: 2015/0052610), hereafter referred to as Chunduru Venkata and Thom, respectively.

With regards to claims 1 and 14, Chunduru Venkata teaches through Thom, a system comprising: at least one processor; and memory storing instructions that, when executed by the at least one processor, causes the system to perform a set of operations, the set of operations comprising: 

receiving, from a user computing device, a device configuration for a platform-device type (Chunduru Venkata teaches the universal customer premises device (uCPE) sending configuration to the automatic configuration server (ACS); see Figure 5B and paragraphs 16 and 71, Chunduru Venkata.  The uCPE are standardized computing platforms; see paragraph 16; Chunduru Venkata.  The ACS is part of the configuration platform; see paragraph 35, Chunduru Venkata); 

evaluating the received device configuration based on the platform-device type to determine whether the device configuration is valid (Chunduru Venkata teaches the configuration platform, which includes the ACS, receives and authenticates configuration requests (i.e. evaluate the received device configuration); see paragraphs 35-36, Chunduru Venkata.  See Thom below for configuration validity determination); 

and based on determining that the device configuration is valid, initializing a platform device associated with the platform-device type based at least in part on the received device configuration (see Thom below).  

While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration, and if its valid, initializing the device associated with the platform-device type. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.


With regards to claims 4 and 17, Chunduru Venkata teaches through Thom, the system wherein the set of operations further comprises: receiving, from the platform device, an online indication; and in response to the online indication, activating the platform device (see activate uCPE command; see paragraphs 67 and 80, Chunduru Venkata).  

With regards to claims 5 and 18, Chunduru Venkata teaches through Thom, the system wherein activating the platform device comprises: providing, to the platform device, an indication to activate the virtual-network function (Chunduru Venkata teaches VNF activation messages; see paragraph 79, Chunduru Venkata).  

With regards to claims 6 and 19, Chunduru Venkata teaches through Thom, the system wherein activating the platform device comprises: providing, to the platform device, an indication to install a custom virtual-network function specified by the device configuration from an on-premises data store (Chunduru Venkata explains how VNFs can be configured to serve specific/custom roles such as switches and/or routers; see paragraph 21, Chunduru Venkata).  

With regards to claims 7 and 20, Chunduru Venkata teaches through Thom, the system wherein the set of operations further comprises: receiving, from the user computing device, a changed device configuration for the platform-device type; evaluating the received device configuration based on the platform-device type to determine whether the device configuration is valid; and when the device configuration is valid, providing, to a management agent of the platform device, an indication relating to the changed device configuration (Chunduru Venkata teaches updating/changing uCPE configuration; see paragraph 72, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.



With regards to claim 8, Chunduru Venkata teaches through Thom, a method for updating a device configuration of a platform device, comprising: 

receiving, from a user computing device, an updated device configuration for a platform device (Chunduru Venkata teaches the universal customer premises device (uCPE) sending configuration to the automatic configuration server (ACS); see Figure 5B and paragraphs 16 and 71, Chunduru Venkata.  The uCPE are standardized computing platforms; see paragraph 16; Chunduru Venkata.  The ACS is part of the configuration platform; see paragraph 35, Chunduru Venkata);

evaluating the updated device configuration based on a platform-device type of the platform device to determine whether the updated device configuration is valid (Chunduru Venkata teaches the configuration platform, which includes the ACS, receives and authenticates configuration requests (i.e. evaluate the received device configuration); see paragraphs 35-36, Chunduru Venkata.  See Thom below for configuration validity determination); 

and when the device configuration is valid, providing, to a management agent of the platform device, an indication relating to the updated device configuration (see Thom below).  

While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration, and if its valid, providing an indication relating to the updated device configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. Thom then generates health values, the values representing the device has a secured state (i.e. indication relating to updated device configuration); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.


With regards to claim 9, Chunduru Venkata teaches through Thom, the method wherein the indication relating to the updated device configuration is one of: an indication to install a new virtual-network function from a library of available virtual-network functions; 24Docket No. 0674-US-U1 / 13842.0129USU1an indication to install a custom virtual-network function specified by the device configuration from an on-premises data store; an indication to uninstall an existing virtual-network function; an indication to define a new network connection; or an indication to remove an existing network connection (Chunduru Venkata teaches the uCPE being configured to set up an additional connection (i.e. updated connection configuration) and also for provisioning VNFs (i.e. install VNF); see paragraphs 20-21 and 76, Chunduru Venkata)

With regards to claim 10, Chunduru Venkata teaches through Thom, the method wherein evaluating the received device configuration to determine whether the updated device configuration is valid further comprises determining to use an additional platform device, and wherein the method further comprises: initializing the additional platform based at least in part on the received device configuration; receiving, from the additional platform device, an online indication; and in response to the online indication, activating the additional platform device (Chunduru Venkata teaches configuring to add additional resources such as re-orchestrating one/more VNFs; see paragraphs 70 and 77, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.

With regards to claim 11, Chunduru Venkata teaches through Thom, the method wherein initializing the additional platform device comprises: evaluating at least one specification of the additional platform device using a set of expected specifications to determine whether the at least one specification is valid; based on determining the at least one specification is not valid, reconfiguring the additional platform device; and installing, to the additional platform device, a second management agent (Chunduru Venkata teaches configuring to add additional resources such as re-orchestrating one/more VNFs; see paragraphs 70 and 76-77, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.

With regards to claim 12, Chunduru Venkata teaches through Thom, the method wherein: the updated device configuration relates to a first virtual-network function and a second virtual-network function; the platform device is a first platform device and the additional platform device is a second platform device; and the method further comprises: providing a first indication to the management agent of the first platform device relating to the first virtual-network function; and providing a second indication to the second management agent of the second platform device relating to the second virtual-network function (Chunduru Venkata teaches re-orchestrating VNFs based on configuration; see paragraphs 75 and 77, Chunduru Venkata).  
While Chunduru Venkata teaches a network that handles device configuration, Chunduru Venkata does not explicitly cite determining the validity of a configuration. In the same field of endeavor, Thom also teaches network that handles device configuration; see abstract, Thom. In particular, Thom explains how one/more hardware in a hardware platform of a reference device is initialized according to configuration setting approved by a developer of an OS (i.e. determining if configuration is valid, and if so, initializing the hardware/device associated with platform-device type); see claim 1, Thom. By having configuration settings approved prior to installation, the system ensures the latest updates and patches are installed and are known to be free of malware or other malicious code; see paragraph 8, Thom. Therefore it would have been obvious to one skilled in the art, before the effective filing date, to have combined the teachings of Thom with those of Chunduru Venkata to ensure settings are installed without fear of malicious code.

With regards to claim 13, Chunduru Venkata teaches through Thom, the method wherein the indication relating to the updated device configuration is provided to the management agent of the platform device using a tunnel (Chunduru Venkata supports delivering configuration over secure tunnel; see paragraph 16, Chunduru Venkata). 

The obviousness motivation applied to independent claims 1, 8, and 14 are applicable to their respective dependent claims. 

Examiner’s Note
Claims 2-3 and 15-16 are not subject to a prior art rejection, currently.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMMANUEL MOISE can be reached on (571) 272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2455